Citation Nr: 1605502	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-41 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an increased (compensable) rating for residuals of bilateral fractured mandibles the period prior to September 13, 2012, and higher than 20 percent from that date forward.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which-in pertinent part, continued a noncompensable rating.  While the case was on remand, in a July 2014 rating decision, the Appeals Management Center (AMC), Washington, DC, granted an increased rating from 0 to 20 percent, effective in September 2012.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).
 
The Veteran was previously represented by a private attorney.  In August 2014, prior to recertification of the appeal to the Board; the attorney withdrew from representation of the Veteran on the issue currently before the Board.  38 C.F.R. § 20.608 (2015).  The Veteran has not appointed another representative.  

As noted above, in December 2011 and October 2013, the Board remanded the case to the AMC for additional development.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  For the period prior to September 13, 2012, the Veteran's bilateral mandible fracture residuals were manifested by pain-free range of motion (ROM) of 50 mm.  Neither range of lateral excursion of 0 to 4 mm or less, nonunion nor malunion of the mandible manifested.

2.  As of September 13, 2012, the disability has been manifested by twice monthly instances where ROM was 22-24 mm when the mouth stuck at half-way open. Nonunion or malunion of the mandible has not been shown.
CONCLUSION OF LAW

The criteria for a compensable evaluation for the period prior to September 13, 2012, and higher than 20 percent from that date forward for residuals of bilateral fractured mandibles have not been shown.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code (DC) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, via a September 2007 letter, the RO provided the Veteran with time- and substantially content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The letter was not fully content-compliant, as it did not inform the Veteran of the rating criteria for his disability.  See Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008) (Vazquez-Flores I) but see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) (Vazquez-Flores II).  The Board, however, finds no prejudice as a result of the omission.

First, the Statement of the Case (SOC) informed the Veteran of the rating criteria for his disabilities.  Second, and last, neither the Veteran nor his representative asserted any specific prejudice as a result of the omission.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (prejudice not presumed for notice-type errors).  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records are in the claims file, and the Board remanded the case twice for examinations to determine the current severity of the Veteran's disability.  The May 2014 examination report reflects that the most recent Board remand was complied with, and the Board finds the examination adequate for appellate review purposes.  The Veteran does not assert that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Rating Criteria

The Veteran's disability is rated under DC 9905.  See 38 C.F.R. § 4.150.  Under those criteria, inter-incisal range of 31 to 40 mm warrants a 10-pecent rating; inter-incisal range of 21 to 30 mm, 20 percent; inter-incisal range from 11 to 20 mm, 30 percent; and, inter-incisal range from 0 to 10 mm, 40 percent.  A range of lateral excursion of 0 to 4 mm warrants a 10-percent rating.  The Note to the DC, however, provides that a rating based on limitation of lateral excursion may not be combined with a rating based on limited inter-incisal movement.

Discussion

By way of history, the Veteran sustained dental trauma due to a motor vehicle accident during his active service wherein both mandibles were fractured.  A June 1962 rating decision granted service connection for the residuals with a noncompensable rating, effective in July 1961.  VA received his current claim for an increased rating in August 2007.

At the February 2008 VA examination, the Veteran denied any problems related to chewing, swelling, pain, opening or closing his mouth, difficulty talking, or drainage.  Physical examination revealed no evidence of loss of bone of the maxilla, or malunion.  There was no limitation of motion at the temporomandibular joint (TMJ) articulation, or any evidence of disease.  Mandibular ROM was normal.  The examiner noted that there was no impact on the Veteran's activities of daily living.

In December 2011, the Board remanded for assessment of the DeLuca factors.  This was completed in two segments in February and June 2012.  The February 2012 examination report reflects that the Veteran reported that his main complaint was his dentures.  Physical examination revealed several occlusion discrepancies with the dentures, adjustments of which resolved the Veteran's complaints.  The Veteran did report an occasional pop on the left side.  Auscultation of the TMJ revealed no crepitus; and, the examiner noted that the panorama radiograph revealed no evidence of fracture.

The June 2012 examination report notes that it was intended to complete the examination started in February 2012.  The Veteran reported that he could eat or chew anything with his dentures without any discomfort.  Physical examination revealed no discomfort to palpation.  There was some crepitus in the left joint which the Veteran felt but it was not painful.  Inter-incisal range was 50 mm, and lateral excursion was 11 mm.  The examiner noted that it was measured several times without discomfort on movement.  The examiner noted that the panorama was normal without any evidence of a fracture.

A September 2012 examination report reflects that the Veteran denied a history of pain, but he did report that his TMJ got stuck at about half way twice a month; but, when it popped, he could then open all the way.  Examination revealed his maximum opening as 45 mm.

In the October 2013 remand, the Board noted that the Veteran's report that his mouth sometimes stuck at half-way open may have represented evidence of his symptoms during a flare-up.  The remand directed that the examiner estimate the width of the opening when the Veteran's mouth was stuck at half way.

The May 2014 examination report reflects that the examiner noted that physical examination with the Veteran's mouth stuck at half way revealed inter-incisal range of 22 to 24 mm, allowing for slight movement of the Veteran's full upper and lower dentures.  The examiner also noted that three repetitions revealed the same measurement.

The Board agrees with the July 2014 rating decision that the Veteran's disability met the criteria for a compensable rating as of the date of the September 2012 examination, which was the occasion where the Veteran first reported that his mouth at times stuck at the half-way point.  38 C.F.R. §§ 3.400(o), 4.150, DC 9905.  The Board finds that a rating higher than 20 percent was not met or approximated as of September 13, 2012, as the objective findings on clinical examination revealed inter-incisal range greater than 11 to 20 mm.  Further, repetitive-use testing did not reveal any additional loss of inter-incisal range.  See 38 C.F.R. §§ 4.40, 4.45.

The Veteran had not reported any painful motion on examinations prior to September 2012; and neither were any such complaints noted in his VA outpatient records or elsewhere.  Hence, a compensable rating on the basis of painful motion prior to September 13, 2012 is not shown by the evidence of record.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.59.  There were also no findings of range of lateral excursion of 0 to 4 mm or less, or inter-incisal range of 31 to 40 mm.  Hence, the earliest date on which it is factually ascertainable that the Veteran's disability manifested at a compensable rate is September 13, 2012.  38 C.F.R. § 3.400(o).  Hence, the Veteran has received a staged rating as shown by the evidence of record.  See Hart, 21 Vet. App. 505.

The Veteran's disability is rated under criteria that contemplate limitation of motion and associated functional impairment, including that from pain.  The record does not include evidence of symptoms that are not contemplated by these rating criteria.  His dental disability picture is not exceptional.  Hence, referral for consideration of a higher rating on an extraschedular basis is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Further, the dental disability is the only disability currently before the Board.  Hence, consideration of whether the cumulative severity of the Veteran's disabilities warrant extraschedular consideration is not in issue.  See generally Johnson v. McDonald, 762 F.3d 1362 (2015).


ORDER

Entitlement to a compensable disability rating for the period prior to September 13, 2012, and higher than 20 percent from that date forward for residuals of bilateral fractured mandibles is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


